Citation Nr: 0108892	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  97-34 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder 
(PTSD).  

2. Entitlement to service connection for squamous cell 
carcinoma involving both hands and the axillary area.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the RO 
which denied service connection for an anxiety disorder and 
denied service connection for squamous cell carcinoma 
involving both hands and the axillary area.  In December 
1997, the veteran appeared and gave testimony at a hearing 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.  

This case was remanded by the Board in September 1998 in 
order to afford the veteran a hearing at the RO before a 
member of the Board.  In January 2001, the veteran appeared 
and gave testimony at an RO hearing before the undersigned 
Board member.  A transcript of this hearing is also of 
record.  

The case is now before the Board for further appellate 
consideration at this time.  


REMAND

The veteran's active service from August 1942 to November 
1945 included service aboard a submarine, the USS Razorback 
(SS-394).  His duties were those of an Electrician's Mate.  
He is a recipient of the Submarine Combat Insignia with 3 
stars.  The Board therefore recognizes that the veteran 
engaged in combat against an enemy of the United States.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated during wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may be granted for squamous cell carcinoma if manifested to a 
compensable degree within one year of discharge from wartime 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  Service connection may be 
granted for disability diagnosed after service when the 
evidence shows that it had its onset during service.  
38 C.F.R. § 3.303(d) (2000).  Service connection for PTSD 
requires medical evidence establishing a diagnosis of PTSD, 
credible supporting evidence that the claimed stressor during 
service actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If the claimed inservice 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded a combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  Id.

The veteran has contended that he lost the pigment in the 
skin of his hands as a result of exposure to electrolytes 
while cleaning electric batteries on a submarine during his 
military service and that this eventually resulted in the 
development of squamous cell carcinoma on his hands, which 
subsequently spread to the axillary area.  

A review of the service medical records reveal no findings 
indicative of any skin pathology or squamous cell carcinoma.  
The record does reveal that during a VA examination in April 
1953 it was noted that there was a loss of pigment on both 
hands.  This was diagnosed as chemically induced vitiligo.  
VA clinical records reflect outpatient treatment, beginning 
in 1995 for lesions on both hands.  In August 1995 a lesion 
was surgically excised from the dorsum of the left hand and 
was found to be basal cell carcinoma.  In August 1996 a 
similar lesion was excised from the right hand, and in 
November 1996 lesions were removed from the scalp, the neck, 
and the right hand.  After a VA hospitalization in March 
1997, the discharge diagnoses included metastatic squamous 
cell carcinoma, skin [of the] right hand to axillary nodes.  

During December 1997 and January 2001 RO hearings before a 
hearing officer and the undersigned Board member, 
respectively, the veteran said that he believed that his skin 
cancer was due to his exposure to electrolytes while cleaning 
batteries on board a submarine during service.  He said that, 
thereafter, he began to have skin problems on his hands as 
soon as he was exposed to sunlight.  He said that he began 
receiving private treatment for this problem shortly after 
service discharge, and began having skin lesions removed in 
the 1970.  He believed that he was first diagnosed with skin 
cancer in the mid to late 1970s.  

The Board notes that no clinical records documenting 
treatment for any skin disorder prior to 1995 are in the 
claims folder.  Any existing clinical records documenting the 
veteran's treatment for skin disability from the time of his 
service discharge to the mid 1990s would be relevant to his 
claim for service connection for squamous cell carcinoma.  In 
addition, the Board notes that it does not appear from the 
record that the veteran has ever been afforded a VA 
dermatology examination to determine the etiology of his skin 
cancer.  Such an examination should be conducted prior to 
further appellate consideration of the veteran's claim for 
service connection for squamous cell carcinoma.  

It is also contended that the developed an acquired 
psychiatric disorder as result of his experiences, including 
combat, on board a submarine during World War II.  He has 
asserted that he has "flash like" pains in his chest, 
anxiety, sleeping problems, dreams of combat, and 
recollections of his wartime experiences.  The veteran has 
also asserted that among his wartime experiences was an 
episode in which he was injured in his chest and nearly swept 
overboard from the conning tower of his submarine by a huge 
wave.  (The record contains statements from the commanding 
officer and two serving officers of the USS Razorback at the 
time of the veteran's duty on that submarine and these 
officers' statements essentially confirmed that this incident 
occurred.)  In addition, the veteran has reported 
participating in submarine torpedo attacks on Japanese 
shipping, undergoing depth charge attacks during combat 
against the Japanese Navy, participating in the rescue of 
American personnel and participating in the capture of 
Japanese sailors during his service on the USS Razorback.  

The veteran has said that he has never received medical 
treatment for psychiatric symptoms, but the Board notes that 
he has never been afforded a VA psychiatric examination to 
determine the nature, severity and etiology of his 
psychiatric symptoms.  Given the nature of the veteran's 
reported symptoms, and the circumstances of his service, the 
Board believes that such an examination should be conducted 
prior to further appellate consideration of the issue of 
service connection for a psychiatric disorder, to include 
PTSD.  

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examinations requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA orthopedic examination of his left 
shoulder may result in an adverse determination.

The Board also notes that there has been a significant change 
in the law during the pendency of this veteran's appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  Accordingly, the issues currently in appellate 
status must be remanded to the RO so that it can again 
adjudicate these issues in light of this recent statutory 
provision. 

In so doing, the RO should also ensure that all development 
required by the Veterans Claims Assistance Act of 2000 has 
been undertaken in regard to the issues currently on appeal 
and ensure that all development and notification requirements 
are in compliance with the act.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision in regard to the issues now on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992).  

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1. The RO should contact the claimant and 
inform him of the VA's heightened duty 
to assist him in the development of 
his claims for service connection for 
squamous cell carcinoma and service 
connection for a psychiatric disorder 
under the Veterans Claims Assistance 
Act of 2000.  The RO should also 
inform the veteran of the various 
types of documentation that can serve 
as evidence in regard to these claims.  

2. The RO should also appropriately 
contact the veteran and request him to 
provide, to the extent possible, the 
names, addresses, and approximate 
dates of treatment of all health care 
providers, both VA and non-VA, who 
have treated him for his skin disorder 
at any time since his discharge from 
service.  When the veteran responds, 
and provides any necessary 
authorizations, the named health care 
providers should be contacted and 
asked to provide copies of all 
clinical records documenting treatment 
for the veteran's skin disorder.  All 
records obtained should be associated 
with the claims folder.  

3. The RO should especially obtain copies 
of all the veteran's outpatient and 
inpatient treatment records prior to 
November 1994 from the VA Medical 
Center in Salem, Virginia.  All 
records obtained should be associated 
with the claims folder.  

4. The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the 
presence of other sources of relevant 
evidence, such leads should be 
followed to their logical conclusion.

5. Then, the veteran should be afforded a 
VA dermatology examination to 
determine the etiology of his squamous 
cell carcinoma.  All pertinent 
findings should be reported in detail.  
The claims folder, including a copy of 
this remand, must be made available to 
the examiner prior to the examination 
so that the pertinent records may be 
studied in detail.  It should be 
stated in the report of this 
examination that the claims folder, 
including a copy of this remand, has 
been reviewed.  A detailed history of 
the claimant's skin disorder affecting 
his hands and his squamous cell 
carcinoma should be obtained.  At the 
conclusion of the examination the 
examining physician should express a 
medical opinion as to whether it is at 
least as likely as not that the 
veteran's squamous cell cancer 
developed during service or within one 
year following discharge or developed 
as a result of the veteran's exposure 
to electrolytes while cleaning 
batteries on a submarine during 
service or is otherwise related to 
service.  Rationale to support any 
opinion(s) rendered, positive or 
negative, should be supplied.

6. The veteran should be afforded a VA 
psychiatric examination to determine 
the nature and etiology of any 
psychiatric disorder found to be 
present.  The claims folder and a copy 
of this Remand must be made available 
to the examiner prior to the 
examination in order that he or she 
may review pertinent aspects of the 
veteran's service and medical history.  
The examining physician should state 
that he has reviewed the claims folder 
in his examination report.  All tests 
deemed necessary by the examiner must 
be conducted and the clinical findings 
and reasoning which form the basis of 
the opinions requested below should be 
clearly set forth.  The psychiatrist 
should render an opinion as to whether 
the veteran currently suffers from 
PTSD or any other psychiatric 
disability due to his experiences 
resulting from his military 
experiences as a submariner during 
World War II.  If a diagnosis of PTSD 
is rendered, the examiner should 
specify the stressor(s) upon which the 
diagnosis is based.  

7. The RO must also review the claims 
file and ensure that all notification 
and the development required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures contained in Sections 3 and 
4 of the act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.  

8. Then, the RO should again adjudicate 
the issues currently certified for 
appeal.  If the benefits sought on 
appeal are not granted, the veteran 
and his representative should be 
provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for its further appellate 
consideration, if otherwise in order.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with 
the Veterans Claims Assistance Act of 2000.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & USP. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




